-Appeal by the employer and carrier from an award of compensation for disability and for death benefits. Deceased was a night watchman employed by the Bay Ridge Hospital. About two o’clock in the morning on March 8, 1946, he was found unconscious and bleeding from a head wound, on the public sidewalk near the foot of a concrete stairway leading to the nurses’ *958home at the hospital. He never recovered sufficiently to explain the accident and died April 11, 1946. Both of these awards are contested on the ground that there was no proof of a compensable accident or of causal connection between the injuries and the subsequent disability and death. Although this unwitnessed accident took place on a public street it was at a point where claimant’s duties could well have taken him, and since it occurred during working hours section 21 of the Workmen’s Compensation Law justifies the presumption that the accident arose out of and in the course of the employment. The record sustains a finding of causal relationship between the accident and the ensuing disability and subsequent death. Decisions and awards unanimously affirmed in both the death and disability cases, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Brewster, Deyo, Bergan and Coon, JJ.